Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Kirk Rowe, Reg# 67,678, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently amended) A semiconductor system comprising:
a module controller;
a plurality of semiconductor chips configured to receive logical addresses and address bit test commands from the module controller, each of the plurality of semiconductor chips including a control block and a memory cell region with a first cell region arranged adjacent to the control block, a second cell region arranged farther away from the control block than the first cell region, and a third cell region arranged farther away from the control block than the second cell region; and
a plurality of scramble circuits, with a scramble circuit provided for each of the plurality of semiconductor chips, configured to receive the logical addresses and to output corresponding physical addresses using the address bit test commands for the plurality of semiconductor chips, wherein each scramble circuit of the plurality of scramble circuits is configured to receive the same logical address and to output a corresponding physical address different from the physical addresses output by the other scramble circuits of the plurality of scramble circuits, wherein the plurality of scramble circuits is configured to output the scramble addresses to be matched to the number of the semiconductor chips for selecting a memory cell located at the first cell region with the number of the semiconductor chips for selecting a memory cell located at the third cell region.

12.	(Canceled)
Currently amended) A semiconductor system comprising:
a module substrate;
a plurality of semiconductor chips mounted on the module substrate, each of the plurality of semiconductor chips including a control block, a first cell region, a second cell region and a third cell region, the first cell region, the second cell region and the third cell region sequentially spaced apart from the control block with the second cell region farther from the control block than the first cell region and the third cell region farther from the control block than the second cell region; 
a module controller configured to provide each of the semiconductor chips with logical addresses and address bit test commands; and
a plurality of scramble circuits, with a scramble circuit provided for each of the semiconductor chips, the scramble circuits configured to convert the logical addresses into physical addresses using the address bit test commands, wherein the plurality of scramble circuits is configured to output the scramble addresses to be matched to the number of the semiconductor chips for selecting a memory cell located at the first cell region with the number of the semiconductor chips for selecting a memory cell located at the third cell region.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to utilizing a controller to provide a plurality of logical addresses and address bit test commands to a plurality of semiconductor chips, a plurality of scramble circuits to convert the logical addresses provided to each of the plurality of semiconductor chips, using commands from the address bit tests to convert the logical addresses into physical addresses, and outputting the scramble addresses for matching a plurality of semiconductor chips, in order to select a corresponding memory cell regions that correspond to the number of semiconductor chips, in the specific manner and combinations recited in claims 1-11 and 13-17.  
The closest related prior art are cited to state the general state of the art and are not 
(i) 	US Pat Yamada et al (US 6,094,738), which teaches using a test pattern and address inversion scramble for converting a logical address to a physical address;
(ii) 	US PG Pub Woo et al (US 2017/0206030), which discloses mapping logical addresses to physical host addresses via a controller implemented by a circuit board semiconductor chip;
(iii) 	NPL document "Address and Data Scrambling: Causes and Impact on Memory Tests" – van de Gooret al, IEEE International Workshop on Electronic Design, Test and Applications (Delta ‘02), 07/2002; and
(iv)	NPL document "Virtual Memory and Address Translation" – Dept. of Computer Science, University of Texas, 03/09/2011.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to utilizing a controller to provide a plurality of logical addresses and address bit test commands to a plurality of semiconductor chips, a plurality of scramble circuits to convert the logical addresses provided to each of the plurality of semiconductor chips, using commands from the address bit tests to convert the logical addresses into physical addresses, and outputting the scramble addresses for matching a plurality of semiconductor chips, in order to select a corresponding memory cell regions that correspond to the number of semiconductor chips, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210823